           Case 1:19-cv-00095-JDB Document 1 Filed 01/16/19 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



VIOLA ASONGWED,
1612 Buchanan Street NE
Washington, D.C. 20017
                                                 Civil Action No.
              Plaintiff;

      v.

CAPITAL ONE BANK (USA), N.A.
1680 Capital One Drive
Bank of America Center, 16th Floor
McLean, VA 22102-1111,
              Defendant.


                                            COMPLAINT

      VIOLA ASONGWED (Plaintiff), by her attorney, alleges the following against CAPITAL

ONE BANK (USA), N.A., (Defendant):

                                I.     INTRODUCTION

   1. Plaintiff brings this action on behalf of herself individually seeking damages and any other

      available legal or equitable remedies resulting from the illegal actions of Defendant, in

      negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular

      telephone in violation of the Telephone Consumer Protection Act (hereinafter “TCPA”),

      47 U.S.C. § 227 et seq.

                                II.    JURISDICTION AND VENUE

   2. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227(b)(3). See,

      Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740 (2012), holding that federal and

      state courts have concurrent jurisdiction over private suits arising under the TCPA.


                                               -1-
      Case 1:19-cv-00095-JDB Document 1 Filed 01/16/19 Page 2 of 6



3. Venue is proper in the United States District Court for the District of Columbia pursuant

   to 28 U.S.C § 1391(b) because Plaintiff resides within this District and a substantial part

   of the events or omissions giving rise to the herein claims occurred, or a substantial part

   of property that is the subject of the action is situated within this District.

                             III.     PARTIES

4. Plaintiff is a natural person residing in the District of Columbia county, in the city of

   Washington, DC.

5. Defendant is a corporation conducting business in the District of Columbia with its

   principal place of business located in McLean, Virginia.

6. At all times relevant to this Complaint, Defendant has acted through its agents employees,

   officers, members, directors, heir, successors, assigns, principals, trustees, sureties,

   subrogees, representatives and insurers.

                              IV.     FACTUAL ALLEGATIONS

7. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged

   debts incurred through purchases made on credit issued by Defendant.

8. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (202)

   758-73XX.

9. Defendant placed collection calls to Plaintiff from phone numbers including, but not

   limited to (800) 955-6600.

10. Per its prior business practices, Defendant’s calls were placed with an automated telephone

   dialing system (“auto-dialer”).




                                             -2-
       Case 1:19-cv-00095-JDB Document 1 Filed 01/16/19 Page 3 of 6



11. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C. § 227(a)

   (1) to place its telephone calls to Plaintiff seeking to collect a consumer debt allegedly

   owed by Plaintiff, VIOLA ASONGWED.

12. Defendant’s calls constituted calls that were not for emergency purposes as defined by 47

   U.S.C. § 227(b)(1)(A).

13. Defendant never received Plaintiff’s “prior express consent” to receive calls using an

   automatic telephone dialing system or an artificial or prerecorded voice on her cellular

   telephone pursuant to 47 U.S.C. § 227(b)(1)(A).

14. On or about January 17, 2018, Plaintiff called into Defendant’s company at phone number

   (800) 955-6600 and spoke with Defendant’s female representative (“Cheryl”) and

   requested that Defendant cease calling Plaintiff’s cellular phone.

15. During the conversation on January 17, 2018, Plaintiff gave Defendant both her phone

   number and social security number to assist Defendant in accessing her account before

   asking Defendant to stop calling her cell phone.

16. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her cellular telephone

   and/or to receive Defendant’s calls using an automatic telephone dialing system in her

   conversation with Defendant’s representative on January 17, 2018.

17. Despite Plaintiff’s request to cease, Defendant placed another collection call to Plaintiff

   on January 31, 2018.

18. Defendant continued to place collection calls to Plaintiff through May 2018.

19. Despite Plaintiff’s request that Defendant cease placing automated collection calls,

   Defendant placed at least ninety-one (91) automated calls to Plaintiff’s cell phone.

                            FIRST CLAIM FOR RELIEF
                         NEGLIGENT VIOLATIONS OF THE


                                             -3-
       Case 1:19-cv-00095-JDB Document 1 Filed 01/16/19 Page 4 of 6



                   TELEPHONE CONSUMER PROTECTION ACT
                              47 U.S.C. § 227


20. Plaintiff repeats, re-alleges and incorporates by reference into this cause of action the

   allegations set forth above at Paragraphs 1-19.

21. The foregoing acts and omissions of Defendant constitute numerous and multiple

   negligent violations of the TCPA, including but not limited to each and every one of the

   above cited provisions of 47 U.S.C. § 227 et seq.

22. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff is

   entitled to an award of $500.00 in statutory damages, for each and every violation,

   pursuant to 47 U.S.C. §227(b)(3)(B).

23. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.

                      SECOND CLAIM FOR RELIEF
              KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                TELEPHONE CONSUMER PROTECTION ACT
                         47 U.S.C. § 227 et. seq.


24. Plaintiff repeats, re-alleges and incorporates by reference into this cause of action the

   allegations set forth above at Paragraphs 1-19.

25. The foregoing acts and omissions of Defendant constitute numerous and multiple knowing

   and/or willful violations of the TCPA, including but not limited to each and every one of

   the above cited provisions of 47 U.S.C. § 227 et seq.

26. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,

   Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every

   violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

27. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.



                                              -4-
          Case 1:19-cv-00095-JDB Document 1 Filed 01/16/19 Page 5 of 6



                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, VIOLA ASONGWED, respectfully requests judgment be

entered against Defendant, CAPITAL ONE BANK (USA), N.A., for the following:

                                    FIRST CAUSE OF ACTION

   28. For statutory damages of $500.00 multiplied by the number of negligent violations of the

       TCPA alleged herein (91); $45,500.00;

   29. Actual damages and compensatory damages according to proof at time of trial;

                                  SECOND CAUSE OF ACTION

   30. For statutory damages of $1,500.00 multiplied by the number of knowing and/or willful

       violations of TCPA alleged herein (91); $136,500.00;

   31. Actual damages and compensatory damages according to proof at time of trial;

                                  ON ALL CAUSES OF ACTION

   32. Actual damages and compensatory damages according to proof at time of trial;

   33. Costs and reasonable attorneys’ fees; and

   34. Any other relief that this Honorable Court deems appropriate.


                                    JURY TRIAL DEMAND

   35. Plaintiff demands a jury trial on all issues so triable.




                                               Respectfully submitted,

Dated: January 16, 2019

                                               /s/_Anitra Ash-Shakoor_____________
                                               Anitra Ash-Shakoor (Bar No. 1008693)
                                               Capital Justice
                                               Franklin Square Center
                                               1300 I Street, NW, Suite 400E

                                                 -5-
Case 1:19-cv-00095-JDB Document 1 Filed 01/16/19 Page 6 of 6



                           Washington, DC 20005
                           Telephone: 202-465-0888
                           Fax: 202-827-0089
                           Email: a.ashshakoor@capitaljustice.com

                           Attorney for Plaintiff




                             -6-
